DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 6/02/2022.
Claim 16 has been amended and are hereby entered.
Claim 17 has been canceled.
Claims 16, 18-19, and 22-24 are currently pending and have been examined.
This action is made FINAL.
Response to Applicant’s Arguments
Objections
	Applicant does not address the pending objections to the abstract, specification, and drawings.  Said objections remain pending in the present Office Action.
	Applicant does not address the pending claim objection; therefore, it is maintained.
Claim Rejections – 35 USC § 112
Applicant generally states that the claims as presently amended are patentable under 112.  Regarding the previous 112 rejections (representing both 112(a) and 112(b) issues), the present amendments to the claims obviate some issues and ignore others.  Additionally, the present amendments create new 112 issues.  The 112 rejections are withdrawn, maintained, and expanded as necessary.  See updated 112 rejections below for more information.
 Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.  Applicant generally states that the claims as presently amended are patentable under 101.  No particular arguments, reasoning, or supporting analysis is provided.  Examiner disagrees.  See updated 101 rejections below for more information.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.  Applicant generally states that the claims as presently amended are patentable under 103.  No particular arguments, reasoning, or supporting analysis is provided.  Examiner disagrees.  See updated 103 rejections below for more information.
Abstract
The disclosure is objected to for failing to meet the specification disclosure requirements.  Specifically, the language and format of the Abstract are not narrative in nature (see MPEP 608.01(b) and 37 CFR 1.75).
The disclosure is objected to because of the following informalities:
In the abstract, “container-of” should read “container of”; and
In the abstract, “agent, the improvement including” should read “agent; the improvement including.”
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
In the summary of the invention, “one or more times; identifying a time interval” should read “one or more times, identifying a time interval.”
In the detailed description, paragraph 4, “QR Code, or any combination of methods, or any other element” should read “QR Codes; or any combination of methods; or any other element.”
In the detailed description, paragraph 9, “confirm payment, inventory items” should read “confirm payment, and inventory items.”
In the detailed description, paragraph 12, “first delivery vehicle” should read “first delivery agent.”
In the detailed description, paragraph 13, “to receive the first and parts” should read “to receive the first partial delivery.”
In the detailed description, paragraph 13, “further includes the step of: charging” should read “further includes the step of charging.”
In the detailed description, paragraph 14, “customer; delivering the delivery to within one of the locked storage containers corresponding to the customer; and automatically” should read “customer, delivering the delivery to within one of the locked storage containers corresponding to the customer, and automatically.”
In the detailed description, paragraph 14, “delivery; and automatically” should read “delivery and automatically.”
In the detailed description, paragraph 14, “delivery system; and checking” should read “delivery system and checking.”
In the detailed description, paragraph 15, “customer; availability” should read “customer, availability.”
In the detailed description, paragraph 15, “times; a scheduler” should read “times, and a scheduler.”
In the detailed description, paragraph 16, “container; a lock controlling access to the storage container; and a communication link connected to the lock and operable to receive an access signal from a remote location to allow access to the storage container; and wherein” should read “container, a lock controlling access to the storage container, and a communication link connected to the lock and operable to receive an access signal from a remote location to allow access to the storage container, and wherein.”
In the detailed description, paragraph 18, “unique to that vehicle” should read “unique to that delivery agent.”
In the detailed description, paragraph 18, “without needing a lock” should read “without needing a key.”
In the detailed description, paragraph 19, “time intervals much longer then” should read “time intervals much longer than.”
In the detailed description, paragraph 20, “a flow chart is shown overlaid on the main components or participants linked as shown” should read “a flow chart is overlaid on the main components or participants linked as shown.”
In the detailed description, paragraph 20, “attendant 26” should read “appliance 26” (twice), or Fig. 2 should change reference 26 to “attendant” to match the specification.
In the detailed description, paragraph 23, “time/date of the proposed date of delivery” should read “time/’date of the proposed delivery.”
In the detailed description, paragraph 31, “Turning now to FIGS. 2-5” should read “Turning now to FIGS. 3-5.”
In the detailed description, paragraph 37, “At block 1013, the originator of the bids” should read “At block 1013, the originator of the requests for bidding,” “At block 1013, the seller of goods,” or similar.
In the detailed description, paragraph 45, “the server 21 As further illustrated” should read “the server 21.  As further illustrated.”
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 88.  Note that Reference 88 appears to be described in paragraph 36 of the detailed description section, but is missing the required “88” label.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to indicate multiple items:
Reference character “15” has been used to designate both a biometric sensor and the front door of the delivery unit/appliance.  Note that the amended Drawings entered on 09/24/2019 corrected this issue in the Drawings themselves, and this objection will be withdrawn when addressed in the corresponding sections of the Specification as well.
Reference character “20” has been used to designate both website/retail partner and the preferred auction system.  Note that the amended Drawings entered on 09/24/2019 corrected this issue in the Drawings themselves, and this objection will be withdrawn when addressed in the corresponding sections of the Specification as well.
Reference character “22” has been used to designate both scheduler/website software and a database.  This must be addressed in the corresponding sections of the Specification as well.
Reference character “24” has been used to designate both a delivery partner and a database.  Note that the amended Drawings entered on 09/24/2019 corrected this issue in the Drawings themselves, and this objection will be withdrawn when addressed in the corresponding sections of the Specification as well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
In Claim 16, “and the invitations comprises…” should read “and the invitations comprise…”
As presently amended, Claim 16 contains the following:  “starting the auction by starting a time countdown from a predetermined amount of time, and notifying the plurality of delivery agents of the starting of the auction,, wherein the bids are delivered by…”  One of the two commas separating “auction” and “wherein” should be removed.  
In Claim 16, “the vendor server” should read “the server of the vendor” to maintain proper antecedent basis.
In Claim 16, “sending a payment from the server over the network to…” should read “sending a payment from the backend server over the network to…” to maintain proper antecedent basis.
In Claim 18, “said the received bids” should read “the said received bids.”  
Appropriate correction is required.
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18-19 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 contains the following limitation:  “starting the auction by starting a time countdown from a predetermined amount of time, and notifying the plurality of delivery agents of the starting of the auction.”  The original disclosure fails to support the defining of a starting time for the auction.  The closest Examiner can find is Paragraph 0054 of the present application as published, which discloses that the invitations to bid may contain a “deadline for submitting bids,” which is an end time of the auction rather than a start time.  Claims 18-19 and 22-24 are rejected due to their dependence upon Claim 16.
Claim 16 contains the following limitation:  “sending the delivery details from the backend server to a selected delivery agent corresponding to the accepted bid.”  This is drafted as a separate step to the limitation of “sending, from the backend server over the network, the invitations to respective computing devices associated with the plurality of delivery agents in order for one or more of the delivery agents to bid for the delivery services” (also of Claim 16).  The original disclosure does not support the sending of delivery details to a particular bidder (e.g., “a selected delivery agent corresponding to the accepted bid”) in multiple instances.  Specifically, delivery details are only sent to any delivery agents (bidding or otherwise) at block 1003 of Fig. 8 (described in 0054 of the present application as published), in which “invitations to bid in an auction for delivery of the goods are conveyed to a pool of delivery agents,” said invitations potentially listing “all of the parameters to be considered for the delivery such as, for example, price of delivery range, nature and size of goods, time frame of delivery, deadline for submitting bids, and the like.”  Claims 18-19 and 22-24 are rejected due to their dependence upon Claim 16.
Claim 16 contains the following limitation:  “wherein the bids are delivered by the computing devices associated with the plurality of delivery agents to a server of a vendor of the at least one item, where the vendor server sends a receipt confirming the bids.”  This language, particularly “where the vendor server sends a receipt confirming the bids” is not supported by the original disclosure.  The closest Examiner can find is Paragraph 0054 and Fig. 8 of the present application as published, which states that “Block 1005 indicates receipt by the delivery agents of the invitations to bid” and “Block 1011 indicates receipt by the origin of the purchased or ordered goods of the delivery agents' bids. In a preferred embodiment, the bids are received through a website.”  Fig. 8 labels Block 1011 as “receipt of auction bids.”  As is clear from these sources together, “receipt of auction bids” indicates the delivery of auction bids from the plurality of delivery agents to the backend server, rather than a “receipt confirming the bids” being sent from the backend server to the plurality of bidding delivery agents.  Claims 18-19 and 22-24 are rejected due to their dependence upon Claim 16.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains the following limitation:  “wherein the bids are delivered by the computing devices associated with the plurality of delivery agents to a server of a vendor of the at least one item, where the vendor server sends a receipt confirming the bids.”  It is unclear, as drafted, whether “a server of a vendor”/“the vendor server” are intended to relate back to the previously disclosed “backend server” or whether this language indicates a different server.  In light of the specification (particularly Paragraph 0062) which does not disclose a separate server, for the purposes of this examination this language will be interpreted as “wherein the bids are delivered by the computing devices associated with the plurality of delivery agents to the backend server, where the backend server sends a receipt confirming the bids.”  Claims 18-19 and 22-24 are rejected due to their dependence upon Claim 16.
Claim 16 contains the following limitation:  “wherein a delivery agent is selected based on accepting a bid of a lowest bidder after the predetermined amount of time has elapsed and based on reputation and performance history of the delivery agents.”  It is unclear, as drafted, how the terms of “reputation” and “performance history” of the delivery agents to differ.  Applicant’s specification provides no clarification on this issue, as the sole description of this (found in Paragraph 0054) is essentially identical to the presently presented claim language.  While canons of construction would normally require that multiple terms be treated as indicating different things, for the purposes of this examination “reputation” and “performance history” of the delivery agents are interpreted as indicating the same thing.  Claims 18-19 and 22-24 are rejected due to their dependence upon Claim 16.
Claim 16 contains the following limitation:  “wherein the bids are delivered by the computing devices associated with the plurality of delivery agents to a server of a vendor of the at least one item.”  In this language, the term “the bids” lacks antecedent basis as no particular bids have previously been defined in the claim (Examiner notes that the limitation which previously defined particular bids is removed by the present amendments).  For the purposes of this examination, “wherein the bids are delivered by the computing devices associated with the plurality of delivery agents to a server of a vendor of the at least one item” will be interpreted as “wherein bids are delivered by the computing devices associated with the plurality of delivery agents to a server of a vendor of the at least one item.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 18-19 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 16, the limitations of a method of delivery by a delivery agent to and/or pick-up from a locked storage container of at least one item; receiving, at a backend server from a customer computer via a network, authentication credentials from a customer in order for the customer to request delivery services of the at least one item to or from the locked storage container; in response to authenticating the customer, receiving delivery details of the requested delivery services including: (1) the at least one item to be delivered, and (2) location of the locked storage container; preparing invitations, at the backend server, to bid for the delivery of the at least one item to or from the locked storage container and the invitations comprises (1) price of delivery range of the at least one item, (2) nature and size of the at least one item, (3) time frame for delivery, and (4) deadline for submitting bids; sending, from the backend server over the network, the invitations to respective computing devices associated with the plurality of delivery agents in order for one or more of the delivery agents to bid for the delivery services; starting the auction by starting a time countdown from a predetermined amount of time, and notifying the plurality of delivery agents of the starting of the auction; wherein the bids are delivered by the computing devices associated with the plurality of delivery agents to a server of a vendor of the at least one item, where the vendor server sends a receipt confirming the bids; wherein a delivery agent is selected based on accepting a bid of a lowest bidder after the predetermined amount of time has elapsed and based on reputation and performance history of the delivery agents; sending the delivery details from the backend server to a selected delivery agent corresponding to the accepted bid; and sending a payment from the server over the network to the selected delivery agent for performing the delivery services, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations falls at least within the enumerated subcategory of commercial or legal interactions.  
Additionally, the limitation of wherein a delivery agent is selected based on accepting a bid of a lowest bidder after the predetermined amount of time has elapsed and based on reputation and performance history of the delivery agents, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes.  For example, this limitation recites at least the exemplary operations of evaluations, judgments, and opinions.  
If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a backend server, a network, and respective computing devices of the plurality of delivery agents.  These additional elements amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claim is not patent eligible.  
Claims 18-19 and 22-24, describing various additional limitations to the method of Claim 16, amount to substantially the same unintegrated abstract idea as Claim 16 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 18 discloses evaluating said the received bids based on data collected from prior invitations, prior bids received from bidders, and prior performance of accepted bids and contracts by bidders (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 19 discloses the auction being one of several standard types of auction (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claim 22 discloses wherein the requested delivery services is to deliver the item from the locked storage container to another location (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claim 23 discloses wherein the requested delivery services is to deliver the item to the locked storage container from a business (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claim 24 discloses wherein the business comprises a grocery store (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Simms et al (US 6,933,832) (hereafter, “Simms”) in view of Tanimoto et al (PGPub 20130254085) (hereafter, “Tanimoto”), Lutnick et al (PGPub 20150142594) (hereafter, “Lutnick”), Chousa et al (PGPub 20140379607) (hereafter, “Chousa”), and Seiler (PGPub 20140188750) (hereafter, “Seiler”).
	Regarding Claim 16, Simms discloses the following limitations: 
A method of delivery by a delivery agent to and/or pick-up from a locked storage container of at least one item (Column 2, line 39 through Column 3, line 20); and 
receiving, at a backend server from a customer computer via a network, authentication credentials from a customer in order for the customer to request delivery services of the at least one item to or from the locked storage container (Abstract; Column 2, lines 15-60; Column 6, lines 51-65; Figs. 2, 6; customer, scheduler, delivery partner(s), and website(s)/retail partner(s) are connected via computer network; the consumer identifies himself/herself as an account holder; the retailer/vendor 20 electronically looks up and verifies the account of the consumer against a register or database of accounts).
Simms does not explicitly disclose but Tanimoto does disclose:
sending, from the backend server over the network, the invitations to respective computing devices associated with the plurality of delivery agents in order for one or more of the delivery agents to bid for the delivery services (¶ 0035, 0063, 0129; Fig. 1; haul orders identify a pickup and delivery location plus the ordered quantities of commodities; buyers and sellers may, through the system, specifically request a carrier or invite a carrier to bid on their freight needs);
starting the auction by starting a time countdown from a predetermined amount of time (¶ 0063, 0069; the auction is timed and the carriers bid the price for the freighting services down until the time runs out and the auction is over);
wherein the bids are delivered by the computing devices associated with the plurality of delivery agents to the backend server (¶ 0044-0045, 0063, 0069, 0111; Fig. 1; listing is provided to a reverse auction database wherein carrier accounts may bid to provide freight services for the order; carriers bid until the time runs out and the auction is over; reverse auction to determine costs for freight services);
Simms and Tanimoto do not explicitly disclose but Lutnick does disclose:
notifying the plurality of delivery agents of the starting of the auction (¶ 0208-0209; Fig. 4B; interface for display of one or more possible jobs; list of possible jobs may be sorted by time until bidding ends);
wherein a delivery agent is selected based on accepting a bid of a lowest bidder after the predetermined amount of time has elapsed and based on reputation and performance history of the delivery agents (¶ 0033, 0150, 0200-0202; selecting a delivery agent based on a plurality of bids at the end of a time period for bidding; any combination of properties may be used to select a delivery agent, including lowest cost bid and delivery agent reputation);
sending the delivery details from the backend server to a selected delivery agent corresponding to the accepted bid (¶ 0256; a dispatching portal may send delivery information that is needed to make a delivery to a chosen delivery agent if it was not sent during a bidding process or otherwise to the delivery agent selected previously); and 
sending a payment from the server over the network to the selected delivery agent for performing the delivery services (¶ 0005, 0022; pay respective delivery agents for performing the respective deliveries of the orders to the respective customers; payments may be distributed to delivery agents). 
Simms, Tanimoto, Lutnick, and Chousa do not explicitly disclose but Seiler does disclose where the backend server sends a receipt confirming the bids (¶ 0009; Claim 14; if the independent courier placed a bid to deliver an item, the service will notify the independent courier whether or not the bid has been accepted).  
Simms does not explicitly disclose but Tanimoto does disclose receiving delivery details of the requested delivery services including: (1) the at least one item to be delivered, (2) location of the origin or the destination (¶ 0047, 0108, 0117; a commodity listing is selected by a buyer; haul orders identify a pickup and delivery location plus the ordered quantities of commodities; request data from the user that is necessary to arrange and auction listing (e.g., delivery, pickup, and drop off locations, shipment weight, and the like); defining pickup and delivery locations identifies whether the at least one item will be delivered to or from a particular location).  Simms additionally discloses said receiving in response to authenticating the customer; wherein the origin or destination (particular location) is the locked storage container (Abstract; Column 1, line 63 through Column 2, line 15; Column 2, lines 22-38; Column 6, lines 51-65; Fig. 2; the consumer identifies himself/herself as an account holder; the retailer/vendor 20 electronically looks up and verifies the account of the consumer against a register or database of accounts; customer logs in prior to placing order; a storage appliance or device at a fixed site/location/address; the appliance is capable of receiving and storing goods for delivery or pickup).  
Simms does not explicitly disclose but Tanimoto does disclose preparing invitations, at the backend server, to bid for the delivery of the at least one item from an origin to a destination (¶ 0047, 0063; haul orders identify a pickup and delivery location plus the ordered quantities of commodities; buyers and sellers may, through the system, specifically request a carrier or invite a carrier to bid on their freight needs).  Simms additionally discloses wherein the origin or destination is the locked storage container (Abstract; Column 1, line 63 through Column 2, line 15; Column 2, lines 22-38; the appliance is capable of receiving and storing goods for delivery or pickup).  
Simms and Tanimoto do not explicitly disclose but Lutnick does disclose the invitations comprises (1) price of delivery range of the at least one item, (3) time frame for delivery, (4) deadline for submitting bids, and other characteristics (¶ 0164, 0208, 0218; display possible jobs to delivery agents; list of jobs may be sorted by time unit bidding ends; auctions may identify characteristics for a delivery and/or pricing for a delivery; auctions may be based on a location, a time (e.g., priority, standard, same day, under 1 hour, under 3 hours, over 3 hours), a weight, hours (e.g., business hours/days, holidays), an amount of time, and/or any desired characteristics; buyer selects delivery options which will later define a listing for delivery agents, such options include to provide same day delivery services using a set of delivery agents that may bid upon the delivery of goods, the price of using the service rather than standard options may be set, a maximum price, etc.).  Simms, Tanimoto, and Lutnick do not explicitly disclose but Chousa does disclose wherein the other characteristics include (2) nature and size of the at least one item (¶ 0030, 0068, 0105; displays auction item information to user terminals of desire to perform delivery in order to recruit a delivery person who desires to de4livery the auction item from among users; auction item information may include the product name, size and volume, etc.).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipping service auction functionality of Tanimoto with the locker delivery system of Simms because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Tanimoto are applicable to the base device (Simms), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the shipping service auction functionality of Lutnick with the locker delivery system of Simms and Tanimoto because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Lutnick are applicable to the base device (Simms and Tanimoto), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the bidding invitation details of Chousa with the locker delivery system of Simms, Tanimoto, and Lutnick because the combination merely (chosen motivation, ie:  applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  (additional evidence).  The known techniques of Chousa are applicable to the base device (Simms, Tanimoto, and Lutnick), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the bidding confirmation functionality of Seiler with the locker delivery system of Simms, Tanimoto, Lutnick, and Chousa because the combination merely (chosen motivation, ie:  applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  (additional evidence).  The known techniques of Seiler are applicable to the base device (Simms, Tanimoto, Lutnick, and Chousa), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 19, Simms in view of Tanimoto, Lutnick, Chousa, and Seiler discloses the limitations of Claim 16.  Simms does not explicitly disclose but Tanimoto does disclose wherein said auction comprises a traditional English auction, a reverse auction, a forward auction, a Yankee auction, a multiple-item Dutch auction, a Chinese auction, an absolute auction, a minimum-bid auction, a reserve auction, a first-price-sealed-bid auction, a second-price-sealed-bid auction, a multi- par bidding auction, a silent auction, a secret auction, or an open auction (¶ 0063, 0069; reverse auction).  The motivation to combine remains the same as for Claim 16.
Regarding Claim 22, Simms in view of Tanimoto, Lutnick, Chousa, and Seiler discloses the limitations of Claim 16.  Simms does not explicitly disclose but Tanimoto does disclose wherein the requested delivery services is to deliver the item from an origin to a destination (¶ 0047; haul orders identify a pickup and delivery location plus the ordered quantities of commodities).  Simms additionally discloses wherein the origin is the locked storage container (Abstract; Column 1, line 63 through Column 2, line 15; Column 2, lines 22-38; the appliance is capable of receiving and storing goods for delivery or pickup).  The motivation to combine remains the same as for Claim 16.
Regarding Claim 23, Simms in view of Tanimoto, Lutnick, Chousa, and Seiler discloses the limitations of Claim 16.  Simms additionally discloses wherein the requested delivery services is to deliver the item to the locked storage container from a business (Column 8, lines 1-29; the vendor selling the goods).  
Regarding Claim 24, Simms in view of Tanimoto, Lutnick, Chousa, and Seiler discloses the limitations of Claim 23.  Simms additionally discloses wherein the business comprises a grocery store (Column 8, lines 1-29; the vendor selling the goods; vendor classifications include groceries).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Simms, Tanimoto, Lutnick, Chousa, Seiler, and MacKenzie et al (PGPub 20100250446) (hereafter, “MacKenzie”).
Regarding Claim 18, Simms in view of Tanimoto, Lutnick, Chousa, and Seiler discloses the limitations of Claim 16.  Simms, Tanimoto, Lutnick, Chousa, and Seiler do not explicitly disclose but MacKenzie does disclose evaluating said the received bids based on data collected from prior invitations, prior bids received from bidders, and prior performance of accepted bids and contracts by bidders (¶ 0007, 0021-0022, 0029-0030, 0039, 0045).  
The motivation to combine Simms, Tanimoto, Lutnick, Chousa, and Seiler remains the same as for Claim 16.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a system of bidding for delivery contracts of ordered goods as taught by MacKenzie in the locker delivery system of Simms, Tanimoto, Lutnick, Chousa, and Seiler since the claimed invention is merely applying a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  Both the base method (Simms, Tanimoto, Lutnick, Chousa, and Seiler) and the known techniques (MacKenzie) are known in the art (shipping/delivery), the known techniques can be applied to the base method, and the results would have been predictable to one skilled in the art because the functions of each piece (as well as the problems in the art which they address) are unchanged when combined.  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170090484 – “Drone-Based Personal Delivery System,” Obaidi et al, disclosing a delivery system incorporating an auction 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628